Title: To George Washington from George Mason, 5 April 1769
From: Mason, George
To: Washington, George

 

Dear Sir
Gunston-Hall 5th April 1769.

I have Yr Favour of this Day, inclosing the Resolves of the Merchts in philadelphia &c. which I return by the Bearer, as I had before recd Duplicates of them from our Friend the Doctor. I entirely agree with You that no regular plan of the Sort proposed can be entered into here—before the Meeting of the Genl Court at least, if not that of the Assembly; when a Number of Gentlemen, from the different parts of the Country, will have an Opportunity of conferring together, & acting in Concert; in the mean Time it may be necessary to publish Something preparatory to it in our Gazettes, to warn the people at least of the impending Danger, & induce them the more readily & chearfully to concur in the proper Measures to avert it; & Something of this Sort I had begun; but am unluckily Stop’d by a Disorder which affects my Head & Eyes in such a Manner, that I am totally incapable of Business, proceeding from a slight Colds checking an Attack of an Erisipelas, or St Anthony’s-fire (a Complaint I am very subject to) so soon as I am able, I shall resume it, & sh⟨all⟩ then write you more fully, or endeavour to see You: in the mean Time pray commit to Writing such Hints as may occur.
Our All is at Stake, & the little Conveniencys & Comforts of Life, when set in Competition with our Liberty, ought to be rejected not with reluctance but with Pleasure: yet it is plain that in the Tobo Colonys We can’t at present confine our Importations within such narrow Bounds as the Northern Colonys, a plan of this kind, to be practicable, must be adapted to our Circumstances; for not steadily executed, it had better have remain’d unattempted—We may retrench all Manner of Superfluitys, Finery of all Denominations, & confine ourselves to Linnens Woolens &c. not exceeding a certain price: it is amazing how much this (if adopted in all the Colonys) woud lessen the american Imports, and distress the various Traders & Manufacturers in Great Britain—this wou’d quickly awaken their Attention—they woud see, they woud feel the Oppressions We groan under, & exert themselves to procure us Redress: this once obtain’d, we shou’d no longer discontinue our Importations, confining ourselves still never to import any Article that shou’d hereafter be taxed by Act of parliament for raising a

Revennue in America; for however singular I may be in my Opinion, I am thoroughly convinced that (Justice & Harmony happily restored) it is not the Interest of these Colonys to refuse British Manufactures: our supplying our Mother-Country with gross Materials, & taking her Manufactures in return is the true chain of Connection between us; these are the Bands, which, if not broken by Oppression, must long hold us together by maintaing a constant Reciprocation of Interest: proper Caution shou’d therefore be used in drawing up the proposed plan of Association. It might not be amiss to let the Ministry understand that untill we obtain a Redress of Grievances, we will withhold from them our Commoditys, particularly refrain from making Tobacco, by which the Revennue wou’d lose fifty times more than all their Oppressions cou’d raise here.
Had the Hint I have given with regard to the Taxation of Goods imported into America been thought of by our Merchants before the repeal of the Stamp Act, the late american Revennue Acts wou’d probably never have been attempted.
I am wth Mrs Mason’s Comps. & my own to Your Lady & Family Dr Sir Yr most obdt Servt

G. Mason


P.S. Next Friday is the Day appointed for the Meeting of the Vestry.

